1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SREAM INC., et al.,                              )   Case No.: 1:18-cv-0994 - DAD – JLT
                                                      )
12                  Plaintiffs,                       )   ORDER DIRECTING SREAM, INC. TO PROVIDE
                                                      )   SUPPLEMENTAL BRIEFING RE ITS STANDING
13          v.                                        )   FOR CLAIMS ARISING UNDER THE LANHAM
                                                      )   ACT
14   SARAHA CORP.,                                    )
                                                      )
15                  Defendant.                        )
                                                      )
16                                                    )

17          Sream, Inc., and RooR International BV assert that Saraha Corp. is liable for trademark

18   infringement and counterfeiting of the RooR trademarks. (See Doc. 1 at 1; Doc. 10-1 at 6) Plaintiffs

19   now seek the entry of default judgment against Saraha. (Doc. 10) For the following reasons, Sream is

20   ordered to file supplemental briefing on its standing in this action and ability to seek default judgment.

21   II.    Background

22          Plaintiffs assert that Martin Birzle is a designer and manufacturer of smokers’ products—

23   including “borosilicate jointed-glass water pipes, parts, and accessories related thereto” — which Mr.

24   Birzle sells under the trademark “RooR.” (Doc. 1 at 3, ¶ 9) Plaintiffs report that though Mr. Birzle is

25   based Germany, the RooR-branded products “are widely recognized internationally and are highly

26   renowned for their ornate and innovative characteristics.” (Id. at 3-4, ¶ 9) According to Plaintiffs, “the

27   RooR brand is one of the leading companies in the industry, and has garnered numerous awards and

28   recognition for its innovative products and designs.” (Id. at 4, ¶ 9)

                                                          1
1            According to Plaintiffs, “As a result of the continuous and extensive use of the trademark

2    ‘RooR,’ Mr. Birzle was granted valid and subsisting federal statutory and common law rights to the

3    RooR trademark. Mr. Birzle then assigned to [RooR International BV] all the rights associated with

4    the RooR trademark, retroactively.” (Doc. 1 at 4, ¶ 11) Plaintiffs assert, “The retroactive assignment to

5    [RooR International BV] was duly recorded with the United States Patent and Trademark Office on

6    January 10, 2018.” (Id.)

7            Plaintiffs allege RooR International BV (“RIBV”) has the rights to several United States

8    trademarks, including the word “RooR” and its logo in association with goods. (Doc. 1 at 4-5, ¶12)

9    Plaintiffs contend that pursuant to a licensing agreement between Mr. Birzle and Sream, “since 2013,

10   Sream has been the exclusive licensee for the RooR Marks within the United States.” (Id. at 5, ¶¶13-

11   14) According to Plaintiffs, “pursuant to the License Agreement, Sream has been granted all rights to

12   sue to obtain damages and injunctive relief for past and future infringement of the RooR Marks in the

13   United States,” and the enforcement rights “are tantamount to those of an assignee, as contemplated by

14   trademark law.” (Id., ¶ 16) Further, Plaintiffs assert the License Agreement “appoints Sream as the

15   trademark owner’s legal representative to police and enforce all rights in the RooR Marks within the

16   United States.” (Id.)

17           Plaintiffs report that “[u]nder the License Agreement, Sream also advertises, markets, and

18   distributes water pipes, parts, and accessories related thereto and other smokers’ articles in association

19   with the RooR Marks.” (Doc. 1 at 6, ¶ 15) They assert that “Sream has over a thousand authorized

20   distributors nationwide,” including the state of California. (Id., ¶ 19) Plaintiffs allege that consumers

21   are “willing to pay higher prices for genuine RooR branded products,” such that “a RooR brand 45 cm

22   water pipe retails for $300 or more, while a non-RooR branded product of equivalent size will usually

23   sell for less than $100.” (Id. at 6-7, ¶ 20)

24           According to Plaintiffs, “Saraha-Inc has, without consent of the Plaintiffs, offered to sell and

25   sold within the United States (including within this judicial district) water pipes that were neither made

26   by the Plaintiffs nor by a manufacturer authorized by the Plaintiffs.” (Doc. 1 at 7, ¶ 23) Plaintiffs assert

27   that an “investigator purchased a glass water pipe with a RooR Mark affixed to it, from Saraha-Inc, for

28   a cost of $35.00.” (Id. at 8, ¶ 24) However, upon inspection the company determined the water pipe

                                                          2
1    “was a Counterfeit Good with an Infringing Mark affixed to it.” (Id., ¶ 25) Plaintiffs contend the

2    products sold by Defendant “diminished the goodwill of the RooR Marks”, and cause confusion to

3    consumers. (id., ¶¶ 28-29, 40)

4    II.    Article III Standing

5           “[T]hose who seek to invoke the jurisdiction of the federal courts must satisfy the threshold

6    requirement imposed by Article III of the Constitution by alleging an actual case or controversy.” City

7    of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). The Ninth Circuit explained, “[T]he Constitution

8    mandates that prior to our exercise of jurisdiction there exist a constitutional ‘case or controversy,’ that

9    the issues presented are ‘definite and concrete, not hypothetical or abstract.’” Thomas v. Anchorage

10   Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (quoting Ry. Mail Assoc. v. Corsi, 326 U.S.

11   88, 93 (1945)). To satisfy the “case or controversy” requirement, a plaintiff must establish standing

12   under Article III to bring suit. Human Life of Wash., Inc. v. Brumsickle, 624 F.3d 990, 1000 (9th Cir.

13   2010); see also Skaff v. Meridien N. Am. Beverly Hills, LLC, 506 F.3d 832, 938 (2007) (“standing is an

14   essential and unchanging part of the case-or-controversy requirement of Article III”). To establish

15   standing—and thus show an actual case or controversy—a plaintiff “must demonstrate (1) an injury-in-

16   fact, (2) causation, and (3) a likelihood that the injury will be redressed by a decision in the plaintiff’s

17   favor.” Human Life, 624 F.3d 1000 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

18   III.   Standing under the Lanham Act

19          “To establish standing to sue for trademark infringement under the Lanham Act, a plaintiff

20   must show that he or she is either (1) the owner of a federal mark registration, (2) the owner of an

21   unregistered mark, or (3) a nonowner with a cognizable interest in the allegedly infringed trademark.”

22   Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1225 (9th Cir. 2008). The Ninth

23   Circuit explained, “The law is well settled that there are no rights in a trademark alone and that no

24   rights can be transferred apart from the business with which the mark has been associated.” Mister

25   Donut of Am., Inc. v. Mr. Donut, Inc., 418 F.2d 838, 842 (9th Cir. 1969).

26          Significantly, this Court recently acknowledged that “a number of courts have found that

27   Plaintiff [Sream] does not have standing to bring suit under the Lanham Act based on the[] [RooR]

28   trademarks.” Sream, Inc. v. Dia, Case No. 1:18-cv-00387-AWI-SAB, 2018 U.S. Dist. LEXIS 105939

                                                           3
1    *2 (E.D. Cal. June 25, 2018) (taking judicial notice of cases finding Sream lacked standing under the

2    Lanham Act). The Court noted that the trademark license agreement with Sream “established that

3    [Sream] is not an assignee with standing to sue under section 1114.” Id., citing Sream, Inc. v. Grateful

4    J'S, Inc., No. 17-60458-CIV, 2017 U.S. Dist. LEXIS 217621, 2017 WL 6409004, at *4 (S.D. Fla. Oct.

5    13, 2017).

6           In Grateful, the defendant argued that Sream “does not have a legally-protected interest in the

7    at issue trademarks,” because the trademarks were registered to Mr. Birzel, not Sream. Id., 2017 WL

8    6409004, at *3. The court noted that a cause of action under Section 1114 “is available only to ‘the

9    registrant,’” which included “the legal representatives, predecessors, successors and assigns of such

10   applicant or registrant.” Id., quoting 15 U.S.C. §§ 1114(1), 1127. Thus, the court noted that “standing

11   to sue depends largely on the rights granted to the licensee under the licensing agreement.” Id. at *4.

12   Reviewing Sream’s license agreement, the court found:

13          First, the Trademark License Agreement does not constitute an assignment of the
            Marks, as Birzle retains important rights under that Agreement. For example, in the
14          “Ownership” provision of the Agreement, Plaintiff agrees that it will do nothing
            inconsistent with Birzle’s ownership of the Marks or challenge Birzle’s rights under
15          the Marks. (Trademark License Agreement ¶ 2.1.) Under the same provision, Birzle
            explicitly retains ownership of the goodwill of the Marks. (Id.) Plaintiff also agrees to
16          limit its use of the Marks to the products listed in Schedule B, and in accordance with
            Birzle’s “Brand Image Policy” attached as Schedule C. (Id. ¶¶ 2.2, 3.5.) Compliance
17          with these restrictions is determined at the sole discretion of Birzle, who has the right
            to inspect any products manufactured or sold by Plaintiff. (Id. ¶ 3.2.) Additionally,
18          Plaintiff is required to pay Birzle a 12.5% royalty of gross sales per calendar month.
            (Id. ¶ 5.1.) And importantly, the Agreement limits Plaintiff’s use of the Marks to the
19          United States and permits Birzle to use the Marks anywhere else. (Id. ¶ 3.1.)

20   Considering these factors, the Court determined the Licence Agreement did not constitute an

21   assignment of the Marks, and Sream “was not an assignee with standing to sue” under sections 1114

22   and 1116. Id. at *4 (emphasis in original).

23          As in Grateful, Sream relies upon the License Agreement to establish its rights as a plaintiff in

24   this case. Sream seeks to establish liability under Sections 1114 and 1116 for willful trademark

25   infringement and counterfeiting, and seeks damages for these violation under the Lanham Act in the

26   motion for default judgment. (See Doc. 10-1 at 11; Doc. 1 at 11-14) However, based upon the prior

27   findings of several courts, it appears Sream lacks standing to prosecute these claims or to seek

28   damages for the violations.

                                                         4
1    IV.      Conclusion and Order

2             Based upon the foregoing, the Court ORDERS:

3             1.    Within seven days of the date of service of this order, Plaintiffs SHALL file

4    supplemental briefing on Sream’s standing to prosecute claims under Sections 1114 and 1116 of the

5    Lanham Act, and the ability of Sream to seek default judgment for these claims; and

6             2.    Plaintiffs are advised that failure to comply with this order will result in the

7    recommendation that the Sream’s claims arising under Sections 1114 and 1116 be dismissed without

8    prejudice.

9
10   IT IS SO ORDERED.

11         Dated:   October 23, 2018                            /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          5
